 USDC IN/ND case 3:20-cv-01059-JD-MGG document 7 filed 02/09/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 WILLIAM D. FUNDERBURGH, III,

               Plaintiff,

                      v.                          CAUSE NO. 3:20-CV-1059-JD-MGG

 THOMAS HOBBS, et al.,

               Defendants.

                                 OPINION AND ORDER

       William D. Funderburgh, III, a prisoner without a lawyer, filed this lawsuit

alleging that he has been denied a diet suitable for his Crohn’s disease while housed at

the Miami Correctional Facility. “A document filed pro se is to be liberally construed,

and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. §

1915A, the court must review the merits of a prisoner complaint and dismiss it if the

action is frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief against a defendant who is immune from such relief.

       In his complaint, Funderburgh alleges that he was diagnosed with Crohn’s

disease in 1997. Due to his condition, over time he has discovered that there are foods

he cannot tolerate, including acidic foods, foods containing soy, processed meats, most

dairy products, and spices. Funderburgh was transferred to Miami Correctional Facility

in October of 2018. At Miami, he has repeatedly requested a diet suitable for his
 USDC IN/ND case 3:20-cv-01059-JD-MGG document 7 filed 02/09/21 page 2 of 3


condition. Dr. Marandet has repeatedly told him that no such diet is available. Instead,

he must pick and choose what he eats from his tray. After learning from an inmate that

works in the kitchen that the “pre-renal” diet was as close to what he needs as is

offered, he asked Mrs. Hayden, the manager for ARAMARK foods, for that diet. She

forwarded the request to the medical department. He has relayed his request to Mr.

Thomas Hobbs and Dr. Dauss too, but he has obtained no relief. Mr. Funderburgh

weighed 212 pounds when he arrived at Miami, and has lost considerable weight. His

weight now fluctuates between 169 pounds and 186 pounds. He seeks injunctive relief

in the form of a diet suitable for someone with Crohn’s disease.

       To establish an Eighth Amendment claim for constitutionally inadequate medical

care, a prisoner must satisfy both an objective and subjective component by showing:

(1) his medical need was objectively serious; and (2) the defendant acted with deliberate

indifference to that medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). Here,

giving Funderburgh the favorable inferences to which he is entitled at this stage of the

proceedings, he states a plausible claim. However, because he seeks only injunctive

relief, the warden of Miami Correctional Facility, in his official capacity, is the correct

defendant. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011) (“[T]he warden . .

. is a proper defendant [for] injunctive relief [and is] responsible for ensuring that any

injunctive relief is carried out.”). Therefore, the clerk will be directed to edit the docket

accordingly by adding the Warden of Miami Correctional Facility in his official

capacity as a defendant.




                                              2
 USDC IN/ND case 3:20-cv-01059-JD-MGG document 7 filed 02/09/21 page 3 of 3


       For these reasons, the court:

       (1) DIRECTS the Clerk to add the Warden of Miami Correctional Facility in his

official capacity as a defendant;

       (2) GRANTS William D. Funderburgh, III, leave to proceed against the Warden

of Miami Correctional Facility in his individual capacity for permanent injunctive relief

to provide William D. Funderburgh, III, with a medically appropriate and adequate

diet, as required by the Eighth Amendment;

       (2) DISMISSES Thomas Hobbs RN, BSN, Dr. Noe Marandet, Dr. Kim Myers, Dr.

Carl Kuenzli, and Mrs. Hayden;

       (3) DISMISSES all other claims;

       (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) the Warden of the Miami

Correctional Facility at the Indiana Department of Correction with a copy of this order

and the complaint (ECF 2), pursuant to 28 U.S.C. § 1915(d); and

       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that the Warden of the Miami

Correctional Facility respond, as provided for in the Federal Rules of Civil Procedure

and N.D. Ind. L.R. 10-1(b), only to the claim for which the plaintiff has been granted

leave to proceed in this screening order.

       SO ORDERED on February 9, 2021

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            3
